Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of defendant to due process under the Fourteenth Amendment were violated in that defendant contended (1) that his confession was coerced and not voluntary, and (2) that he was deprived of a fair trial by the failure and refusal of the trial court to instruct the jury that, in determining the voluntary nature of the confession, they were to consider his physical condition at the time thereof. The Court of Appeals held there was no violation of any constitutional right of said defendant. [See 10 N Y 2d 780.]